 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    ISAIAH JOEL PETILLO,                                  CASE No. 1:16-cv-0488-AWI-JLT (PC)
12                        Plaintiff,                        ORDER AFTER IN CAMERA REVIEW
13            v.                                            (Doc. 59)
14    J.L. PETERSON, et al.,
15                        Defendants.
16

17          After considering the plaintiff’s motion to compel, the Court ordered the defendants to lodge

18   certain documents for an in camera review. The Court finds that the great bulk of the documents

19   do not bear on the issues at hand. In particular, the opinions of others employed by the CDCR as

20   to the propriety of the force used is irrelevant. Rather, this is a question for the jury based upon its

21   review of the evidence presented at trial. In addition, the Court has found only one incident

22   involving one of the defendants that is sufficiently similar to the events at issue such to require

23   disclosure (consistent with that described below and in the protective order issued herewith). Based

24   on the foregoing, the Court ORDERS:

25          1.       The following documents to be made available to the plaintiff for his review:

26                   a.     CONFID 23-25, 36-44, 309-314, 319, 324-326, 333-335, 340-353, 361-

27   362, 369-372;

28          2.       The defendants SHALL redact identifiers of the inmates and other staff members


                                                        1
 1   involved in CONFID 309-314, 319, 324-326, 333-335, 340-353, 361-362, 369-372;

 2          3.     As to all of the documents, the defendants SHALL redact any findings or

 3   conclusions made by those who were not percipient witnesses to the events described in the

 4   documents;

 5          4.     The documents SHALL be made available to the plaintiff within 10 days.

 6
     IT IS SO ORDERED.
 7

 8      Dated:    November 7, 2018                          /s/ Jennifer L. Thurston
                                                     UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                                    2
